724 S.E.2d 512 (2012)
RAY, et al.
v.
N.C. DOT.
No. 28A12-1.
Supreme Court of North Carolina.
March 22, 2012.
Robert E. Zaytoun, Raleigh, for Ray, Jennifer et al.
*513 Amar Majmundar, Special Deputy Attorney General, for N.C. Department of Transportation.
Isaac Thorp, Raleigh, for N.C. Advocates for Justice.
Burton Craige, Raleigh, for N.C. Advocates for Justice.
The following order has been entered on the motion filed on the 21st of March 2012 by NC Advocates for Justice for leave to file Amicus Curiae Brief:
"Motion Allowed by order of the Court in conference, this the 22nd of March 2012."
Unless already submitted, the Amicus Brief shall be submitted to the court within the times allowed and in the manner provided by Appellate Rule 28(i).